Case 1:17-cv-02091-RBJ-NRN Document 70 Filed 05/03/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                            COURT FILE NO.: 1:17-cv-02091-WYD

  Cola Allen,
         Plaintiff,

  v.

  Capital One Bank (USA), N.A.,
  Experian Information Solutions, Inc.
  and Equifax Information Services, LLC,
         Defendants.
  ______________________________________________________________________________

    JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE AS TO
             DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.
  ______________________________________________________________________________


         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties in this matter, through their

  undersigned counsel, stipulate and agree to voluntarily dismiss this matter with prejudice as to

  Defendant Experian Information Solutions, Inc., with each party to bear its own costs and

  attorneys’ fees.


         Dated: May 3, 2019
                                                     Respectfully submitted,

                                                     By: s/ David N. McDevitt
                                                     David N. McDevitt (AZ Bar #030761)
                                                     Thompson Consumer Law Group, PLLC
                                                     5235 E. Southern Ave., D106-618
                                                     Mesa, AZ 85206
                                                     602-845-5969 phone
                                                     866-317-2674 facsimile
                                                     Email: dmcdevitt@consumerlawinfo.com
                                                     Attorneys for Plaintiff




                                                 1
Case 1:17-cv-02091-RBJ-NRN Document 70 Filed 05/03/19 USDC Colorado Page 2 of 2




                                                    By: s/ Sheereen Javadizadeh
                                                    John A. Vogt
                                                    Richard J. Grabowski
                                                    Angela M. Taylor
                                                    Sheereen Javadizadeh
                                                    JONES DAY
                                                    3161 Michelson Drive, Suite 800
                                                    Irvine, CA 92612.4408
                                                    Telephone: (949) 851-3939
                                                    Facsimile: (949) 553.7539
                                                    Email: rgrabowski@jonesday.com
                                                    Email: javogt@jonesday.com
                                                    Email: angelataylor@jonesday.com
                                                    Email: sjavadizadeh@jonesday.com
                                                    Attorneys     for    Defendant   Experian
                                                    Information Solutions, Inc.




                                CERTIFICATE OF SERVICE

         I certify that on May 3, 2019, the foregoing document was filed using the CM/ECF

  system which will send notification of such filing to Defendants through counsel of record as

  follows:

  John A. Vogt
  JONES DAY
  3161 Michelson Drive, Suite 800
  Irvine, CA 92612.4408
  Email: javogt@jonesday.com

                                                    s/ David N. McDevitt
                                                    David N. McDevitt




                                               2
